Title: Thomas Jefferson to John W. Campbell, 31 January 1812
From: Jefferson, Thomas
To: Campbell, John W.


          
                  Sir 
                   
                     Monticello 
                     Jan. 31. 12.
          
		  
		  
		  
		  Your favor of Dec. 20. was between two & three weeks on the road. with it I recieved safely the returned volume which you have certainly done safely no wisely not to reprint. I shall gladly become a subscriber for your work; but it is not in my power to furnish any materials. 
		  
		  
		  
		  
		   
		  exactly at the date to which your letter states your work to be arrived (1776) I began to be called from home, & was thenceforward sometimes at Philadelphia, at Williamsburg & in foreign countries, & scarcely ever at home. so that even the collection of newspapers which I had continued to 1776. ceased at that period. what materials I had preceding that
			 period, I lent to mr Burke, & have never been able to recover them. as from that period you enter into the revolutionary war, the
			 materials become wider spread. 
                
                
                during
			 the years 1779. 80. 81. while I was governor of Virginia I made it a point in a continued series of letters to Genl Washington & the President of Congress to give them a connected detail of the military proceedings in this state. the copies of my letters in the council office are probably lost:
			 
                
                
                
                but the originals are among General Washington’s papers & in the Secretary of state’s office (Colo Monroe’s) General Stevens of Culpeper who was in command, has probably interesting papers. I recollect no other deposits of any consequence. Accept my best wishes for the success of your work and the assurance of my respect
          
            Th:
            Jefferson
        